                                                                              U.S. DISTRICT COURT
                                                                          NORTllERN DISTIUCT OF TEXAS
                                                                                    FILED
                     IN THE UNITED STATES DISTRICT OURT
                          NORTHERN DISTRICT OF TEXA
                              FORT WORTH DIVISION
                                                                                 FEB272019

                                                                            CLERK, U.S. DISTRICT COURT
BRIAN MATTHEW BROWN,                            §                             By~~...,,,..~~~~-
                                                                                        Dep11ty
                                                §
             Movant,                            §
                                                §
vs.                                             §    NO. 4:18-CV-951-A
                                                §    (NO. 4:16-CR-132-A)
UNITED STATES OF AMERICA,                       §
                                                §
             Respondent.                        §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Brian Matthew Brown

(•movant") under 28 U.S.C.              §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, the

memorandum of law in support thereof, movant's declaration 1                                 ,    the

government's response,            the reply, and pertinent parts of the

record in Case No. 4:16-CR-132-A, styled •united States of

America v. Charles Ben Bounds, et al.," the court has concluded

that the motion should be denied.

                                               I.

                                         Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On May 18, 2016, movant was named in a one-count superseding

indictment charging him with conspiracy to possess with intent to



      1
      The declaration is attached to a document titled "Motion to Expand the Record."
distribute 50 grams or more of a mixture and substance containing

a detectable amount of methamphetamine, in violation of 21 U.S.C.

§   846. CR Doc. 2 215. On June 22, 2016, movant appeared before the

court with the intent to enter a plea of guilty to the offense

charged without benefit of a plea agreement. CR Doc. 306. Movant

and his attorney signed a factual resume setting forth the

elements of the offense, the maximum penalty movant faced, and

the stipulated facts supporting movant's guilt. CR Doc. 308.

Under oath, movant stated that no one had made any promise or

assurance of any kind to induce him to plead guilty. Further,

movant stated his understanding that the guideline range was

advisory and was one of many sentencing factors the court could

consider; that the guideline range could not be calculated until

the presentence report               ("PSR") was prepared; the court could

impose a sentence more severe than the sentence recommended by

the advisory guidelines and movant would be bound by his guilty

plea; movant was satisfied with his counsel and had no complaints

regarding his representation; and, movant and counsel had

reviewed the factual resume and movant understood the meaning of

everything in it and the stipulated facts were true. CR Doc.

1285.



        2
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: l 6-CR-132-A.

                                                  2
     The probation officer prepared the PSR, which reflected that

movant's base offense level was 36. CR Doc. 712, , 34. Movant

received a two-level enhancement for possession of a firearm,    id.

, 35, and a two-level and one-level reduction for acceptance of

responsibility, id. , , 41, 42, making his total offense level 35.

Id. , 43. Based on his total offense level and criminal history

category of VI, movant's guideline imprisonment range was 292 to

365 months. Id. , 101. The PSR noted that the court might depart

upward taking into consideration that movant received

methamphetamine in exchange for six firearms.   Id. , 115. It also

noted that a sentence outside the advisory guideline system was

warranted because movant had been convicted previously of a

felony offense and possessed firearms during the course of the

offense for which he was indicted. Id. , 116.

     Movant filed objections to the PSR. CR Doc. 897. The

probation officer prepared an addendum to the PSR. CR Doc. 839.

Because of a change in drug quantity, movant's base offense level

became 34 and the total offense level became 33. Id. , , 34, 43.

Movant's guideline range became 235 to 293 months. Id. , 101.

     On December 2, 2016, movant was sentenced to a term of

imprisonment of 293 months. CR Doc. 884. The court recited

reasons why a sentence above the guideline range would be

appropriate, but gave movant "the benefit of the doubt," and

                                3
sentenced within the guideline range. CR Doc. 1286 at 8. The

court noted that it had misgivings about the adequacy of the

sentence, but had concluded that it would satisfy the objectives

of sentencing contemplated by 18 U.S.C.                               §   3553(a). Id. at 8-9.

          Movant appealed, CR Doc. 923, and the judgment was affirmed.

United States v. Brown, 697 F. App'x 425 (5th Cir. 2017).

                                                       II.

                                         Ground of the Motion

          Movant asserts one ground in support of his motion. He says

that his plea was not knowingly, intelligently, and voluntarily

entered as a result of ineffective assistance of counsel. Doc. 3 1

at PageID 4 4. Movant alleges that he pleaded guilty because his

counsel assured him he would receive a sentence of roughly 15

years' imprisonment if he did so.

                                                      III.

                                         Standards of Review

A.        28 U.S.C.         §   2255

          After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                          United States v. Frady, 456 U.S.



          3
              The "Doc.   "reference is to the number of the item on the docket in this civil action.

          'The "PagelD _"reference is to the page number assigned by the comt's electronic filing
system.

                                                        4
152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).    A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.    United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).      In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).      Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."    Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).




                                  5
B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that   (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies."   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

                                 6
deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282   (5th Cir.

2000).

                                 IV.

                              Analysis

     Movant says that he would not have pleaded guilty but for

the assurance of his counsel that he would be sentenced to

roughly fifteen years' imprisonment. The record belies these

allegations. As recited above, the court reviewed with movant

that his sentencing would be based on the actual facts and that

he would be bound by his plea. Movant acknowledged under oath

that he understood that the guideline range could not be

calculated until preparation of the PSR, that the sentence could

be more severe or less severe than the recommended guideline

range, and that movant faced a maximum forty year term of

imprisonment, among other things.

     Movant has failed to present the court with anything that

would cause the court to conclude that any aspect of his motion

has the slightest merit.   "Solemn declarations in open court carry

a strong presumption of verity." Blackledge v. Allison, 431 U.S.

63, 74   (1977). For a defendant who seeks habeas relief on the

basis of alleged promises inconsistent with representations he

made in open court when entering his plea of guilty to prevail,

                                 7
he must prove: " ( 1) the exact terms of the alleged promise,     ( 2)

exactly when, where, and by whom the promise was made, and (3)

the precise identity of the eyewitness to the promise.• United

States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998). To be

entitled to an evidentiary hearing, the defendant must produce

"independent indicia of the likely merit of [his] allegations,

typically in the form of one or more affidavits from reliable

third parties.• Id .. "If, however, the defendant's showing is

inconsistent with the bulk of [his] conduct or otherwise fails to

meet [his] burden of proof in the light of other evidence in the

record, an evidentiary hearing is unnecessary.• Id. See also

United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985).

Movant's guilty plea was knowing and voluntary and made with

sufficient awareness of the relevant circumstances and likely

consequences. Bradshaw v. Stumpf, 545 U.S. 175, 183     (2005).

Movant has failed to provide any independent evidence in support

of any of his contentions that are at variance with the

statements he made, or the answers he gave, while under oath at

the rearraignment hearing.

                                   v.
                                 Order

     The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.   §   2255 be, and is hereby, denied.

                                    8
       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED February 27, 2019.




                                   9
